Adams, J.
The essential facts in this case, so far as the question of the validity of the deeds is concerned, are the same as those in Robinson v. The First National Bank of Cedar Rapids, ante, p. 354. The lots in^question in the two cases are in the same block, and were sold for taxes under the same circumstances, and at the same sales. In the case of Robinson v. The First National Bank of Cedar Rapids, the deeds were held to he valid. For the same reason the deeds in this case must be held to he valid.
Reversed.